Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chandra Padgett seeks to appeal the district court’s order granting the Government’s motion in her criminal case. Our review of the district court’s order is governed by 18 U.S.C. § 3742(a) (2012). United States v. Davis, 679 F.3d 190, 193 (4th Cir. 2012). While the statute gives us “jurisdiction to hear challenges to the lawfulness of the method used by the district court in making its sentencing decision,” we lack “jurisdiction to review any part of a discretionary sentencing decision.” Id. at 194. Because the sole issue Padgett raises on appeal challenges the district court’s discretionary sentencing decision, we dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED